           Case 1:18-cv-00215-JL Document 73 Filed 03/19/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


William Phillips

      v.                                          Case No. 18-cv-215-JL

Governor, State of NH, et al.




                                      ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated February 25, 2021.


      SO ORDERED.


                                           ____________________________
                                           Joseph N. Laplante
                                           United States District Judge

Date: March 19, 2021

cc:   William Phillips, pro se
      Edward W. Richards, Esq.
      Russell F. Hilliard, Esq.
      Brooke Lois Lovett Shilo, Esq.
